COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      Connie Rogge, Individually and as heir of Richard Hollas Rogge,
                          Richard Rogge, Individually and as Heir of Richard Hollas Rogge and
                          Richard Rogge as Administrator of the Estate of Richard Hollas Rogge
                          v. The City of Richmond, Texas

Appellate case number:    01-14-00866-CV

Trial court case number: 11-DCV-194261

Trial court:              268th District Court of Fort Bend County

Date motion filed:        October 14, 2016

Party filing motion:      Appellants

       It is ordered that the motion for rehearing en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Keyes, J., dissenting from the denial of en banc rehearing.


Date: January 10, 2017